DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 12/11/2020 as a continuation of prior pending application No. 17/038,304.  With entry of the preliminary amendment filed 12/14/2020, claims 1-18 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakoh et al (US 2016/0304665 A1) (hereinafter, ‘Sakoh’). 
Regarding Claims 1 and 2, Sakoh specifically discloses fluoropolyether-containing polymer-modified silane compounds having the structures:
	
    PNG
    media_image1.png
    143
    376
    media_image1.png
    Greyscale
and
	
    PNG
    media_image2.png
    126
    358
    media_image2.png
    Greyscale

(Sakoh, para [0067] and Example 1, especially para [0183]).  At least the disclosed compound of formula (C) qualifies as a species of Applicant’s fluorinated ether compound under instant formula (1) when the variables A1, Rf1, m1, (Rf1O)m1, Q1, R1, p1, R11, R12, R13, X1 and n1 are selected as follows:
	A1 is a C1 perfluoroalkyl group,
Rf1 is a fluoroalkylene group,
(Rf1O)m1 is composed of two types of Rf1O, specifically CF20 and C2F40,
Q1 is a fluoroalkylene group, specifically -CF2-,
m1 = 43,
p1 is 0 (hence, [C(O)N(R1)]p1 is absent),
R11 is a single bond [for claim 2],
	R12 is in one occurrence an alkylene group having an etheric oxygen atom at its terminal (i.e., propoxy), and in the other two occurrences alkylene groups (i.e., propylene), 
	X1 is methoxy as a hydrolyzable group,
	n1 is 0 (hence, R13 is absent), and
	three [-R12-SiR13 n1X13-n1] are optionally not all the same group in view of the difference in R12 groups (one propoxy and two propylene groups).  
Regarding Claims 5-8, Sakoh discloses the fluorinated ether compound according to claims 1-4, respectively, wherein X1 is an alkoxy group as claimed, specifically methoxy.  
Regarding Claims 9-12, Sakoh discloses the fluorinated ether compound according to claims 1-4, respectively, wherein Q1 is -CF2- as noted supra.  Further as to the claim recitation “Q1 is a fluoroalkylene group derived from Rf1,” it is noted that Rf1 is defined by Applicant as inclusive of C1-6 fluoroalkylene groups having no branched structure (cf., Spec., p. 8, lines 9-14). Therefore, it is considered that the scope of eligible Q1 derivatives encompasses various unbranched fluoroalkylene groups including -CF2- as per Sakoh. 
Regarding Claims 17 and 18, Sakoh discloses a fluorinated ether compound as defined in claim 1 as discussed supra.  Sakoh further discloses use of a coating liquid comprising the
fluoropolyether-containing polymer-modified silane obtained in Example 1 (i.e., the compound of
formula (C), see para [(0183]) dissolved in a perfluoro ether compound, namely ethyl perfluorobutyl ether (as liquid medium, see para [0256]) as a surface coating agent [for claim 17] to obtain an article having a surface layer formed from the surface coating agent (see paras [0256] and [0265]) [for claim 18].  
Foreign Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the
above rejections because a verified translation of said application has not been made of record in
accordance with 37 CFR 1.55.  See MPEP §§ 215 and 216.

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13 and 15 of U.S. Patent No. 10,829,666 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, both the instant and patented claims are drawn to a fluorinated ether compound represented by formula (1) wherein common variables A1, m1, (Rf1O)m1, R1, p1, R11, R12, R13, X1 and n1 are identically defined. A difference in scope arises solely from the fact that, in pending claim 1, p1 is 0 or 1 (indicating absence or of absence of -[C(O)N(R1)]p1-]), Rf1 is a fluoroalkylene group and Q1 is a single bond or a fluoroalkylene group.  However, the term “fluoroalkylene group” reads on a fluoroalkylene group having no branched structure as per the definitions of Rf1 and Q1 in patent claim 1.  Thus, where p1 is 1 (per pending claims 13-16), the patented fluorinated ether compound corresponds to the instant fluorinated ether compound.  Therefore, the patented claims anticipate the scope of the pending application claims. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the pending claims when in possession of the patented claims.

Claims 1-4 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13 and 15 of U.S. Patent No. 10,550,288 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, both the instant and patented claims are drawn to a fluorinated ether compound represented by formula (1) wherein common variables A1, m1, (Rf1O)m1, R1, p1, R11, R13, X1 and n1 are identically defined. A difference in scope arises solely from the fact that, in pending claim 1, Rf1 is a fluoroalkylene group, Q1 is a single bond or a fluoroalkylene group, and R12 is an alkylene group, an alkylene group having an etheric oxygen atom at a terminal thereof which is not a terminal on the side bonded to Si, or an alkylene group with at least two carbon atoms, having an etheric oxygen atom between two carbon atoms.  However, the term “fluoroalkylene group” reads on a fluoroalkylene group having no branched structure as per the definitions of Rf1 and Q1 in patent claim 1, which further defines R12 as an alkylene group. Thus, where R12 is an alkylene group (per pending claims 3-4), the patented fluorinated ether compound corresponds to the instant fluorinated ether compound.  Therefore, the patented claims anticipate the scope of the pending application claims. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the pending claims when in possession of the patented claims.

	Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13 and 15 of U.S. Patent No. 10,550,288 B2 in view of Sakoh. 
	Regarding Claims 5-8, the listed patent claims are drawn to a fluorinated ether compound represented by a formula (1), which expresses a subgenus of fluorinated ether compounds falling within the ambit of pending claims 1-4, respectively, as discussed supra.  Said formula (1) defines X1 as a hydrolyzable group, as does instant formula (1); however, pending claims 5-8 recite that X1 is an alkoxy group, a halogen atom, an acyl group, or an isocyanate group, whereas the listed patent claims do not further define X1 in terms of any particular hydrolyzable group or atom.  Nevertheless, it is well known in the art that common hydrolyzable silyl groups include alkoxy groups, broadly, and in particular, methoxy, ethoxy, propoxy, isopropoxy and butoxy, as well as halogen atoms as taught by Sakoh (see paras [0027]-[0028], [0064] and [0067]).  To select a known hydrolyzable group or atom such as alkoxy or halogen, as claimed, as the particular hydrolyzable silyl group X1 of the patented fluorinated ether compound would have been prima facie obvious to one of ordinary skill in the art, as such selection merely involves the straightforward use of a known group or atom to perform its previously established function (hydrolytic susceptibility) in an analogous context. See MPEP § 2144.07 (selection of known element/material based on its suitability for its intended use has been held to be prima facie obvious).  

Allowable Subject Matter
	Claims 3, 4 and 13-16 would be allowable if amended or rewritten to include all the limitations of the base claim and any intervening claim.  Note, however, that allowability also requires resolution of the double-patenting rejections supra.   



Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        





/FMTeskin/09-08-22